Citation Nr: 0707716	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-30 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1967 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 

The case was brought before the Board in July 2006, at which 
time the current claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include affording him VCAA 
notice. The requested development having been completed, the 
case is once again before the Board for appellate 
consideration of the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Unfortunately, despite the extensive procedural history of 
this case, it must again be remanded. The RO did not comply 
with the Board's prior Remand orders.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  When the Board last remanded the claim for TDIU, 
it was for the purpose of affording the veteran complete VCAA 
notice and the opportunity to submit any additional evidence.  
Thereafter, the RO was directed to complete any additional 
developmental steps warranted by the evidence.

The veteran is currently service-connected for an anxiety and 
panic disorder, rated 30 percent disabling, migraines, rated 
30 percent disabling, and plantar calluses of the left foot, 
currently noncompensable.

The RO did send the veteran complete VCAA notice as directed 
by the July 2006 Board Remand in an August 2006 letter.  In 
response to the RO's VCAA letter, the veteran and his wife 
submitted statements claiming, among other things, that his 
migraines and psychiatric condition have worsened making it 
impossible for him to retain gainful employment.  
Significantly, the veteran, in an August 2006 statement, 


indicated he suffers from persistent hallucinations, 
disorientation to time and place, frequent debilitating 
migraines, etc.  He also claims a great percentage of the 
time he walks around "like a zombie" due to the effects of 
his medication.  His wife, who submitted a statement in 
January 2007, recalled in detail daily suicide threats made 
by the veteran to her.  

The veteran's outpatient treatment records from 2004 to 2006 
were obtained by the RO and further evidence the veteran's 
continuous treatment for his conditions. 

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements. 
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more; if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

Here, the veteran claims he is entitled to TDIU benefits 
because his service-connected disabilities, especially his 
psychiatric condition, render him unemployable.  The veteran 
was last afforded a psychiatric examination in March 2004, 
three years ago, and a neurological examination in August 
2003, nearly four years ago.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).   In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

In light of the lay statements submitted by the veteran and 
his wife coupled with the outpatient treatment records, the 
RO should have afforded the veteran new examinations to 
ascertain the current severity of his service-connected 
conditions and their effect on his employability.  Indeed, 
the Board notes that no VA examination on file contains a 
discussion or medical opinion as to the likelihood that the 
veteran's service-connected disabilities render him 
unemployable.  New examinations are warranted.

The RO should also take this opportunity to obtain the 
records of any and all recent VA medical treatment, from 
November 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records from 
the VA medical facilities in Jackson, 
Mississippi, for treatment received from 
November 2006 to the present.

2. After the above records are obtained, to 
the extent available, the veteran should be 
afforded psychiatric and neurological VA 
examinations to determine the severity of his 
service-connected migraine and psychiatric 
disabilities.  The claims file and treatment 
records must be made available to, and 
pertinent documents therein be reviewed by, 
the examiners in connection with the 
examinations, and they should so indicate in 
their reports. The examiners should perform 
any tests or studies deemed necessary for an 
accurate assessment.

The examiners should give detailed clinical 
findings of the symptomatology attributable 
to the veteran's service-connected migraine 
and psychiatric disabilities.  They should 
also render an opinion as to the overall 
effect of the disabilities on the veteran's 
ability to obtain and retain employment; that 
is, whether it would preclude an average 


person from obtaining, or retaining, 
substantially gainful employment.  
Consideration may be given to the veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.  The examiners should clearly 
outline the rationale for any opinion 
expressed.

3. After completion of the above and any 
additional development deemed necessary, the 
RO should review the issue of TDIU.  The RO 
must consider all applicable laws and 
regulations, including but not limited to, 
consideration of referring the case for extra-
schedular consideration.  If the claim remains 
denied, the veteran should be furnished an 
appropriate supplemental statement of the case 
and afforded the opportunity to respond.  
Thereafter, the claim of TDIU should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 and Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

